IN THE SUPREME COURT OF THE STATE OF NEVADA


                PAUL D.S. EDWARDS,                    No. 81595
                                     Appellant,
                               vs.
                TIMESHARE LIQUIDATORS, LLC,
                A/D/B/A TLC RESORT LIQUIDATORS,
                A/D/B/A TLC RESORTS, A/D/B/A TLC
                RESORTS VACATION CLUB, A/D/B/A
                TLC RESORTS VACATION CLUB, LLC,
                                                         HLED
                A/D/B/A TLC TRAVEL, A/D/B/A              MAR l 0 2022
                TLCRESORTS.COM, A/D/B/A VIP
                TRAVEL, A/D/B/A VIP VACATIONS;
                STANLEY C. MULLIS, A/K/A STANLEY
                MULLIS, A/K/A STAN MULLIS; AND
                                                       :BIND427
                ANGEL MULLIS, A/K/A ANGEL C.
                MULLIS, A/K/A ANGEL SANTILLI,
                                    Res • ondents.
                PAUL D.S. EDWARDS,                    No. 81759
                                    Appellant,
                               vs.
                TIMESHARE LIQUIDATORS, LLC,
                A/D/B/A TLC RESORT LIQUIDATORS,
                A/D/B/A TLC RESORTS, A/D/B/A TLC
                RESORTS VACATION CLUB, A/D/B/A
                TLC RESORTS VACATION CLUB, LLC,
                A/D/B/A TLC TRAVEL, A/D/B/A
                TLCRESORTS.COM, A/D/B/A VIP
                TRAVEL, A/D/B/A VIP VACATIONS;
                STANLEY C. MULLIS, A/K/A STANLEY
                MULLIS, A/K/A STAN MULLIS; AND
                ANGEL MULLIS, A/K/A ANGEL C.
                MULLIS,
                                    Res ondents.




SUPREME COURT
     OF
   NEVADA


(0) 1947A cep
                                                               01-2-07(e58
                                     ORDER DISMISSING APPEALS

                            These are consolidated pro se appeals from a final judgment
                and a postjudgment award of attorney fees. Eighth Judicial District Court,
                Clark County; Nancy L. Allf, Judge.
                            On November 23, 2021, this court entered an order reinstating
                briefing that, among other things, directed appellant to file and serve the
                opening brief on or before December 21, 2021. Thereafter, appellant
                obtained a telephonic extension of time, making the opening brief due on or
                before January 4, 2022. When appellant failed to timely file the opening
                brief, this court entered an order on January 28, 2022, directing appellant
                to file the opening brief within 7 days. Pursuant to that order the brief was
                due by February 4, 2022. This court cautioned appellant that failure to
                timely file the brief could result in dismissal of these appeals. To date,
                appellant has failed to file the opening brief or otherwise communicate with
                this court; accordingly, this court
                            ORDERS these appeals DISMISSED.




                                                                     J.
                                         Hardesty


                      .444LP               ,J
                Stiglich                                   Herndon



                cc:   Hon. Nancy L. Allf, District Judge
                      Paul D.S. Edwards
                      Clark McCourt, LLC
SUPREME COURT         Eighth District Court Clerk
        OF
     NEVADA


10{ 14147A
                                                      2